Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments to the specification filed on 1/28/22 are accepted (page 2 of amendment)

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Malkin on 1/28/22.  

1.  An encapsulated hair band, comprising: 
a horseshoe shaped hair band, having a proximal and distal end, said hair band comprising, flexible material capable of flexing outwardly whereby the proximal and distal ends may be displaced from an unbiased position to a biased position to fit about the wearer's head; 
a soft-gel that completely surrounds and contains the horseshoe shaped hair band; and 
a cover, comprising two or more pieces, cooperating to form a cover, said two or more pieces fastened together so as to completely surround and contain said horseshoe shaped hair band and said soft-gel, such that when the encapsulated hair band is placed upon the wearer’s head, the soft gel is between the horseshoe shaped hair band and the cover. 



3.  The encapsulated hair band of claim 1, wherein the soft-gel comprises polyurethane.

4.  The encapsulated hair band of claim 1, wherein the soft-gel comprises hydro gels.

5.  The encapsulated hair band of claim 1, wherein the soft-gel comprises polymer crystals.

6.  The encapsulated hair band of claim 1, wherein the soft-gel comprises water gels.

7.  The encapsulated hair band of claim 1, wherein the soft-gel comprises polyacrylamide crystals.

8.  The encapsulated hair band of claim 1, wherein the two or more pieces are fastened together using a hook and loop fasteners.

9.  The encapsulated hair band of claim 1, wherein the two or more pieces cooperating to create a cover comprise polymer materials.

10.  The encapsulated hair band of claim 9, wherein the two or more pieces cooperating to create a cover are heat sealed together.

11.  A method for using an encapsulated hair band comprising the steps of: 
selecting an encapsulated hair band, comprising: 

a soft-gel that completely surrounds and contains the horseshoe shaped hair band; and 
a cover, comprising two or more pieces, cooperating to form a cover, said two or more pieces fastened together so as to completely surround and contain said horseshoe shaped hair band and said soft-gel, such that when the encapsulated hair band is placed upon the wearer’s head, the soft gel is between the horseshoe shaped hair band and the cover.

12.  The method of claim 11, wherein the soft-gel comprises silicone.

13.  The method of claim 11, wherein the soft-gel comprises polyurethane.

14.  The method of claim 11, wherein the soft-gel comprises hydro gels.

15. The method of claim 11, wherein the soft-gel comprises polymer crystals.

16. The method of claim 11, wherein the soft-gel comprises water gels.

17.  The method of claim 11, wherein the soft-gel comprises polyacrylamide crystals.

18.  The method of claim 11, wherein the two or more pieces are fastened together using a hook and loop fasteners.



20.  The method of claim 19, wherein the two or more pieces cooperating to create a cover are heat sealed together.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to an encapsulated hair band, comprising: a horseshoe shaped hair band, having a proximal and distal end, said hair band comprising, flexible material capable of flexing outwardly whereby the proximal and distal ends may be displaced from an unbiased position to a biased position to fit about the wearer's head; a soft-gel that completely surrounds and contains the horseshoe shaped hair band; and a cover, comprising two or more pieces, cooperating to form a cover, said two or more pieces fastened together so as to completely surround and contain said horseshoe shaped hair band and said soft-gel, such that when the encapsulated hair band is placed upon the wearer’s head, the soft gel is between the horseshoe shaped hair band and the cover. 
	The closest prior art of record includes Silva 10,905215 who teaches a “bump” shaped headband however fails to teach the soft gel completely surrounds the contains said horseshoe shaped headband.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/31/22